Citation Nr: 0101395	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for residuals of cancer 
of the jaw and mandible.  

3.  Entitlement to service connection for Raynaud's syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from October 1946 to 
September 1949.  

This appeal arose from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the veteran's claims of 
entitlement to service connection for nicotine dependence, 
residuals of cancer of the jaw and mandible, and Raynaud's 
syndrome. 

The veteran provided testimony at a hearing before a Decision 
Review Officer at the RO in January 2000, a transcript of 
which has been associated with the claims folder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 

Moreover, the RO has either failed to consider all of the 
pertinent legal authority governing the adjudication of 
claims for nicotine dependence and tobacco related diseases 
or at a minimum it has not provided adequate explanation to 
the veteran of the bases for its decision by failing to 
specifically cite to pertinent sources of legal authority.  

The veteran filed his claim for service connection for 
nicotine dependence (and for service connection for cancer 
and Raynaud's disease as secondary thereto) in November 1997 
- prior to June 9, 1998.  

Therefore, service connection of a tobacco-related disability 
can be established in two basic ways, direct service 
connection or secondary service connection.  See VAOPGCPREC 
19-97.  By comparison, for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 2000), 
service connection may be granted only if a tobacco-related 
disability was manifested during service or within any 
applicable presumption period.  

Direct service connection may be established for disability 
if the evidence establishes that the injury or disease 
resulted from tobacco use in the line of duty during active 
military service.  See VAOPGCPREC 2-93.  For claims alleging 
a direct link between tobacco use in service and a current 
disability, the veteran must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active.  See Letter 
from the Acting VA Undersecretary for Benefits (USB Letter 
20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (2000) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims. VAOPGCPREC 19-97.  

On the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  Such supervening causes may include sustained 
full remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, 
creating a de novo dependence, or exposure to environmental 
or occupational agents. VAOPGCPREC 19-97.  

The Board is bound by the precedent opinions of the VA 
General Counsel. 38 U.S.C.A. § 7104(c) (West 1991).  

With respect to satisfying the duty to assist, on remand VA 
medical specialists should review the veteran's claim and 
offer an opinion as to whether the veteran was at least as 
likely as not to have developed a nicotine addiction as a 
result of tobacco use in service.  These specialists should 
also offer opinions on whether it is at least as likely as 
not that cancer of the jaw and mandible, and Raynaud's 
syndrome developed proximately due to any nicotine addiction 
with tobacco use.  

The attention of the medical examiners is directed to the 
veteran's statements regarding his tobacco use in the claims 
folder and to supporting lay statements submitted on his 
behalf.  The examiners should also ensure that all of the 
relevant medical reports in the claims folder are considered.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).   

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  


4.  If it is determined that the veteran 
is in receipt of Social Security 
disability benefits, the RO should obtain 
from the Social Security Administration 
the records pertinent to his claim as 
well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim are not 
available, that fact should be entered in 
the claims file.  

5.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.

6.  The RO should arrange for a VA 
examination of the veteran by appropriate 
specialists including if possible an 
oncologist and internist.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examination, and the examiners must 
annotate the claims file in this regard.  

The examiners should offer opinions on 
whether the veteran as likely as not 
developed a nicotine addiction in service 
and whether as likely as not he developed 
cancer of the jaw and mandible, and 
Raynaud's syndrome proximately due to 
nicotine addiction and ongoing tobacco 
use.  Any opinions by the examiners 
expressed must be accompanied by a 
complete rationale.  


The RO should notify the veteran that 
failure without good cause shown to 
report for VA examinations may adversely 
affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA 
Fast Letter 00-87 (November 17, 2000); 
Stegall, supra.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal with 
consideration of all applicable laws, 
regulations and other legal authority.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

